PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,123,704
Issue Date: September 21, 2021
Application No. 16/048,999
Filing or 371(c) Date: 30 Jul 2018
Attorney Docket No. PAT7016US02 (256777)
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request to correct the name of the inventor filed April 6, 2022, which will be treated as a petition under 37 CFR § l.l82, to correct the name of the inventor on the face of the patent.

The petition is DISMISSED.

A petition under 37 CFR 1.182, requires a fee of $420 (undiscounted).  A certificate of correction pursuant to the provisions of 37 CFR 1.323 and the required fee of $160 was received, to correct the spelling of the name of the inventor on the face of the patent after payment of the issue fee.

The Office made an attempt to charge the petition fee of $420 to the deposit account, however the signer of the petition is not an authorized user of the deposit account provided in the petition.  
  
Any request for reconsideration of this decision should include a cover letter requesting as such along with the required fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)